In view of the Pre- Appeal Conference decision dated October 18, 2021, prosecution on the merits of this application is reopened.  A new ground of rejection is set forth below. A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
            A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
	







Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the Pre-Appeal Conference request filed  September 22, 2021. Claims 64-68,71-86,88-91,96 and 97 are pending in the application. Claims 1-63,69,70,87, and 92-95 have been cancelled. Claims 66,68,71-73,82-86, and 89 have been withdrawn as being directed to a non-elected invention.    Claim 97 is newly added. Claims ( have been examined for patentability. 


Withdrawn Rejections

Claims 64,65,67,74-81,87,88,90,91, and 96 were  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001). This rejection is withdrawn in view of Applicant’s persuasive argument wherein Henke does not disclose any particular salts of triclopyr.  
As a result, a new search has been conducted and we now have references that read on the claims.
Maintained Rejections
	Applicant's arguments filed in the Pre-Appeal Conference request filed  September 22, 2021 are acknowledged and have been fully considered.  
	The rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained for the reasons set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 64 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "substantially" in claim 64 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, the concentration of triclopyr and whether it is antagonistic to the herbicidal activity of glyphosate has been rendered indefinite by the use of the term “substantially”.


Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed in the Pre-Appeal Conference request filed  September 22, 2021, with respect to the rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered but they are not persuasive.   Applicant argues that the term “substantially” would be readily understood by the skilled person, especially in view of its use in the phrase “not substantially antagonistic.” In particular,  Applicant argues that the skilled person would understand that the amount of triclopyr included in the composition cannot be such that it would reduce the herbicidal activity of the glyphosate included in the composition to such a degree to affect the overall efficacy to a measurable and agriculturally relevant degree.  
However, the Examiner  is not persuaded   by Applicant’s arguments.   Since the term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

New Rejection(s) 
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 


Claims 64,65,67,74-81,87,88,90,91,96 and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001, previously cited) in view of A.A. Abdelghani  (Report No. FHWA/LA-95/294, Tulane University School of Public Health and Tropical Medicine, June 30, 1995, pages 1-55, see attached NPL document, newly cited).


Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants comprising: glyphosate, in the form of a salt thereof, triclopyr, in the form of the trimethylamine salt thereof, and at least one surfactant; wherein the composition has a cloud point of at least 50°C; and wherein the surfactant comprises a dialkoxylated amine having the formula:

    PNG
    media_image1.png
    93
    248
    media_image1.png
    Greyscale

wherein R' is a hydrocarbyl or substituted hydrocarbyl having from about 6 to about 30 carbon atoms, or -R4SR5, R4 and R2 in each of the x (R20) and the y (R20) groups is 2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R5 is a linear or branched alkyl group having from about 4 to about 15 carbon atoms, and x and y are independently an average number from 1 to about 40.




Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Henke et al. teach aqueous pesticide formulations containing high concentrations of a herbicide, such as the potassium salt of glyphosate, together with surfactants or other adjuvants, including formulations which form anisotropic aggregates (AA) or liquid crystals (LC) on or in the foliage of a plant as well as methods of killing or controlling unwanted vegetation using such formulations (abstract).  The formulation has a cloud point of at least about 50 degrees Celsius or is at least about 60 degrees Celsius (see claims 17 and 18 of Henke et al.).  Suitable salt forms of glyphosate which may be used in accordance with the formulations include, for example, alkali metal salts, for example sodium and potassium salts, ammonium salts, di-ammonium salts such as dimethylammonium, alkylamine salts, for example dimethylamine and isopropylamine salts, alkanolamine salts, for example ethanolamine salts, alkylsulfonium salts, for example trimethylsulfonium salts, sulfoxonium salts, and mixtures or combinations thereof (see page 82, second paragraph). The composition further includes an additional water-soluble herbicide selected from a group that consists of triclpyr and water-soluble salts thereof (see page 97, second paragraph of Henke et al.)Glyphosate is in solution in the aqueous 400 to about 600 grams of acid equivalent per liter of the composition (see page 13, paragraph 3 Henke et al.).  In addition Henke et al. teach that cationic surfactants effective in forming herbicide formulations include surfactants as instantly claimed (see pages 16-79 of Henke et al.).  Specifically, the surfactant component predominantly comprises one or more chemically stable surfactants having the formula selected from:

    PNG
    media_image2.png
    135
    319
    media_image2.png
    Greyscale

wherein R1 is a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 6 to about 30 carbon atoms, or -R4SH, R2 in each of the x (R2O) and the y (R2O) groups is 
independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R4 is a linear or branched alkyl group having from about 6 to about 30 carbon atoms, and x and y are independently an average number from 1 to about 40. Preferably, R1 is a linear or branched alkyl or linear or branched alkenyl group having from about 8 to about 30 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently C2-C4 alkylene, R3 is hydrogen, methyl or ethyl, and x and y are independently an average number from 1 to about 20. More preferably, R1 is a linear or branched alkyl group having from about 8 to about 25 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an 1 is a linear or branched alkyl group having from about 8 to about 22 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 5 (see page 64, formula 71) and from other preferred anionic surfactants include alkyl sulfates such as sodium lauryl sulfate, and alkyl alkoxylated phosphates having the formulae:

    PNG
    media_image3.png
    126
    425
    media_image3.png
    Greyscale

wherein R1 and R3 are independently a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 4 to about 30 carbon atoms; R2 in each of the m (R2 O) and the n (R2O) groups is independently C2-C4 alkylene; and m and n are independently from 1 to about 30; or

    PNG
    media_image4.png
    152
    452
    media_image4.png
    Greyscale

wherein R1 is a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 8 to about 30 carbon atoms; R2 in each of the m (R2O) groups is independently C2-C4 alkylene; and m is from 1 to about 30. Representative alkyl alkoxylated phosphates include oleth-10 phosphate, oleth-20 phosphate and oleth-25 phosphate (see page 73, compounds 82 and 83).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Henke et al.   is that Henke et al. do not expressly teach the concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter; the concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter (limitation of instant claims 75 and 76) and that triclopyr is in the form of the trimethylamine salt (claims 74 and 93).  However, Henke et al. teach that the liquid concentrate compositions of the invention preferably comprise a water-soluble herbicide in a concentration between about 10 and about 60% by weight of the composition, a surfactant component in a 
concentration between about 0.5 and about 30% by weight of the composition and 
a stabilizer and/or a solvent component and that said compositions can optionally contain one or more water-insoluble herbicides in solution in the solvent or in suspension in a concentration that is biologically effective when the composition is diluted in a suitable volume of water and applied to the foliage of a susceptible plant.  Thus, one of ordinary skill in the art would have been motivated to utilize a concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter as well as a concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter based on the teaching of Henke et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	With regards to the claimed concentrations, the disclosure of both Henke et al. and the instant claims are directed to aqueous herbicidal compositions useful for killing or controlling the growth of unwanted plants comprising: glyphosate, in the form of a salt thereof, triclopyr, in the form of the triethylamine salt thereof.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Henke et al. to arrive at a composition comprising a concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter, a the concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter (limitation of instant claims 75 and 76). From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in .

    With regards to the specific use of the trimethylamine salt of triclopyr, A.A. Abdelghani teach that the use of the trimethylamine salt of triclopyr in combination with a glyphosate salt in a single composition was known by one of ordinary skill in the art at the time the invention was made.  Further, , A.A. Abdelghani teach that the combination of Roundup and Garlon-3A did not pose an immediate (acute) risk to aquatic life in water bodies adjacent to herbicide treated areas (see abstract and page 1, last paragraph bridging to page 2).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teaching of Henke et al.A. Abdelghani to arrive at a composition comprising the trimethylamine salt of triclopyr in combination with a glyphosate salt.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

   	With regards to the limitations of claim 87, Henke et al. disclose all the limitations of the instant claims which comprises glyphosate, in the form of a salt thereof, triclopyr, in the form of a salt thereof, and at least one surfactant; wherein the composition has a cloud point of at least about 50°C.  Thus, the concentration of the triclopyr is controlled such that it is not substantially antagonistic to the herbicidal activity of the glyphosate, Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). The burden of proof has been shifted to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments
Applicant's arguments, filed September 22, 2021, with respect to the rejection of claims 64,65,67,74-81,87,88,90,91, and 96 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302)have been considered but are moot in view of a new grounds of rejection set forth above.










Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617